UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended December 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-12719 GIGA-TRONICS INCORPORATED (Exact name of registrant as specified in its charter) California 94-2656341 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4650 Norris Canyon Road, San Ramon, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(925) 328-4650 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes[ X ]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes[]No[ X ] There were a total of 5,023,782 shares of the Registrant’s Common Stock outstanding as of February 10, 2012. INDEX PART I - FINANCIAL INFORMATION Page No. Item 1. Financial Statements Condensed Consolidated Balance Sheets (Unaudited) as of December 31, 2011 and March 26, 2011 3 Condensed Consolidated Statements of Operations (Unaudited), three and nine months ended December 31, 2011 and December 25, 2010 4 Condensed Consolidated Statements of Cash Flows (Unaudited), nine months ended December 31, 2011 and December 25, 2010 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4T. Controls and Procedures 16 PART II - OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. [Reserved] 17 Item 5. Other information 17 Item 6. Exhibits 17 SIGNATURES 18 Exhibit Index Part I - FINANCIAL INFORMATION ITEM 1-FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands except share data) December 31, 2011 March 26, 2011 Assets Current assets: Cash and cash-equivalents $ $ Trade accounts receivable, net of allowance of $124 and $248, respectively Inventories, net Prepaid expenses and other current assets Deferred income taxes - Total current assets Property and equipment, net Deferred income taxes - long term - Other assets 16 16 Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accounts payable $ $ Accrued commission 79 Accrued payroll and benefits Accrued warranty Income taxes payable - 30 Deferred revenue 8 Deferred rent 53 36 Capital lease obligations 35 93 Other current liabilities Total current liabilities Long term obligations - deferred rent Long term obligations - capital lease 18 10 Total liabilities Commitments and contingencies Shareholders' equity: Preferred stock of no par value; Authorized - 1,000,000 shares; Series A - designated 250,000 shares; 0 shares at December 31, 2011 and March 26, 2011 issued and outstanding - - Series B - designated 10,000 convertible shares; 9,997 shares at December 31, 2011 and 0 shares at March 26, 2011, issued and outstanding (liquidation preference of $2,309 at December 31, 2011) - Common stock of no par value; Authorized - 40,000,000 shares; 5,023,782 shares at December 31, 2011 and 4,994,157 shares at March 26, 2011 issued and outstanding Accumulated (deficit) earnings ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Accompanying Notes to Unaudited Condensed Consolidated Financial Statements 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended December 31, 2011 December 25, 2010 December 31, 2011 December 25, 2010 (In thousands except per share data) Net sales $ Cost of sales Gross margin ) Engineering Selling, general and administrative Total operating expenses Operating (loss) income ) 14 ) ) Interest (expense) income, net (1
